Interim Decision #2479

MATTER OF PICHARDO AND BRUGMAN
In Visa Petition Proceedings

A-20581862
A-20581864
Decided by Board March 5, 1976
Since the law a' the Dominican Republic on mutual consent divorce obtained by foreigners
does not state that both parties to such a divorce must be foreigners in order to render
applicable the exception of the waiting period for pronouncement, in the absence of any
evidence to the contrary, it is concluded that a mutual consent divorce obtained in the
Dominican Republic in which one of the parties is a foreigner may be pronounced at any
time. Hence, the mutual consent divorce obtained in the Dominican Republic on February 26, 1974, by the United States citizen peititioner from his previous spouse, a
citizen of the Dominican Republic residing in New York, which was pronounced on the
same day the judgment was rendered, is valid in the Dominican Republic and is entitled
to recognition under the law of New York where petitioner subsequently married the
beneficiary.
ON BEHALF CF PETITIONER:

ON BEHALF OF SERVICE:

Robert Greenstone, Esquire
225 Broadway
New York, New York 10007

Olga Springer
Appellate Trial Attorney

The United States citizen petitioner applied for immediate relative
status for the beneficiaries as his spouse and stepson under section
201(b) of the Immigration and Nationality Act. In a decision dated
October 23, 1974, the district director denied the petitions and subsequently- his decision was certified to us for review. The decision will be
reversed and the record remanded to the district director.
The petitions were denied on the ground that the petitioner's marriage to the female beneficiary was invalid because of the existence of a
prior undissolved marriage entered into by the petitioner. The petitioner, however, claims that he had obtained a divorce by mutual consent from his previous spouse, a citizen of the Dominican Republic
residing in New York, before marrying the beneficiary. In support of
this claim, he has submitted a copy of a divorce decree dated February
26, 1974 from the Court of the First Instance of the Judicial District of
San Cristobal, the Dominican Republic, and a copy of the Pronouncement of the Divorce, also dated February 26, 1974.
606

Interim Decision #2479
The district director, however, found that the petitioner had not fully
complied with the pronouncement requirement as set out in the Dominican law on divorce I in that the pronouncement was made the same day
the divorce was decreed. As a consequence, he concluded that the
divorce was invalid in the Dominican Republic. He relied on our opinion
in Matter of Darwish, 14 I. & N. Dec. 307 (BIA 1973) in denying the
petition.
In Matter of Tagle, a recent decision, 15 I. & N. Dec. 595 (BIA
1976), we held that under the law of the Dominican Republic on divorce
as amended in 1971, a mutual consent divorce obtained by foreigners
may be pronounced at any time. The eight-business-day waiting period
required in mutual consent divorces obtained by Dominicans is inapplicable in such a case.
The Dominican statute does not state that both parties to such a
divorce must be foreigners for the exception to the waiting period to
apply. In the absence of any evidence to the contrary, we conclude that
a mutual consent divorce in which one of the parties is a foreigner may
be pronounced at any time. Inasmuch as.the petitioner, a United States
citizen, was a party to the divorce proceedings, the divorce was
properly pronounced on the day the judgment was issued, and thus. is
valid in the Dominican Republic.
The petitioner's divorce is entitled to recognition under New York
law. See Rosenstiet v. Rosenstiel, 262 N.Y.S.2d 186, 209 N.E.2d 709
(1965), cert. denied 384 U.S. 971 (1966). See also Matter of Assan, 15 I.
& N. Dee. 211 (BIA 1975).
The district director's decision with respect to the Dominican law is
incorrect. His decision will be reversed. The record will be remanded,
however, in order that the district director may determine if the marriage between the petitioner and the beneficiary is bona Me. See Matter
of Phillis, 15 I. & N. Dec. 385 (BIA 1975).
ORDER: The decision of the district director is reversed; the record
is remanded to the district director for further proceedings consistent
with the above opinion.

1 Civil Code of the Dominican Republic LaW 1306-bis (1937) as amended by Law 142
(1971).

607

